Exhibit 10.1

 

August 12, 2008

 

Mr. Jeffrey J. Kyle

2905 Paseo Robles Ave.

San Martin, CA  95046

 

Re:  Termination of Employment  -  Agreement and Settlement of Waivable Claims

 

Dear Jeff,

 

This letter agreement (the “Agreement”) presents the terms, conditions,
understandings, and agreements reached between You and Power-One arising from
the end of Your employment by Power-One.

 

You acknowledge that You have the opportunity, should You desire, to consult
with an attorney of Your choice prior to executing this Agreement.  You have
twenty-one (21) days from the date of this letter within which to consider this
Agreement.

 

You also acknowledge that if You execute this Agreement, You may revoke this
Agreement within seven (7) days following its execution by You, and that, unless
You revoke this Agreement, it will become binding and irrevocable on and after
the date at which Your seven (7) day revocation period expires.  Notice of Your
desire to revoke this Agreement should be made via telephone to the undersigned,
and confirmed by written notice addressed to the undersigned and either hand
delivered or sent via certified mail to Power-One at the address noted above.

 

In consideration of the respective promises, releases, and commitments stated in
this Agreement, You and Power-One (collectively referred to as “the Parties” and
individually referred to in this Agreement as “You” or “Power-One”) agree as
follows:

 

(1)                                  Release from Responsibilities/Termination. 
Your employment with Power-One, Inc. has terminated effective July 31, 2008 
(Your “Separation Date”).  You confirm that You have been released as an
employee of Power-One (and of any other subsidiary or affiliate of Power-One)
effective as of Your Separation Date.  You confirm that You resigned as an
officer, director, employee, member, manager and in any other capacity with
Power-One and each of its affiliates effective as of the Separation Date, and
that You currently hold no such position with Power-One or any of its
affiliates.  Power-One confirms that it and each of its affiliates accepted such
resignation effective as of the Separation Date.

 

(2)                                  Convertible Notes Lock-Up Letter
Agreement/Company Insider Trading Restrictions.  In light of the Lock-Up Letter
Agreement signed by You on June 10, 2008 in connection with Power-One’s 2008
Convertible Notes financing transaction, Power-One will continue to maintain
online blocking of your Power-One equity award grants held at E*Trade, as the
administrative brokerage for Your stock options and equity grants, until the
expiration of the applicable lock-up period (or any a under the Lock-Up Letter
Agreement.  Upon the expiration of the lock-up period, Power-One agrees it will
promptly notify E*Trade that You are then no longer subject to any further
Power-One oversight or control for the purposes of trading of any Power-One
stock options or equity awards.  In accordance with the Lock-Up Letter Agreement
if the lock-up period is extended, Power-One will only make this notification
upon the expiration of the extended lock-up period.  You acknowledge that You
are personally responsible for complying with Your obligations and commitments
under the Lock-Up Letter Agreement.  You further acknowledge that You are
personally responsible for complying with all applicable securities laws
regarding trading while in possession of material inside information.

 

--------------------------------------------------------------------------------


 

(3)                                  Section 16 Officer Status/SEC Reporting
Requirements.  You and Power-One acknowledge and agree that as of the Separation
Date, You will cease to be considered an officer of Power-One who is subject to
Section 16 of the Securities Exchange Act of 1934.  Power-One will arrange for
necessary public filings and reports, as applicable, which confirm and
memorialize this Section 16 status change, and such other reports (e.g. 8-K,
10-Q) as are required.  You may be subject to certain additional filings,
Section 16 considerations, or other SEC rules and regulations relating to Your
status vis-à-vis Power-One for a period of up to six (6) months following the
Separation Date, in the event You engage in any transaction in Power-One common
stock.  You are encouraged to coordinate with Randy Holliday, Power-One’s
General Counsel, and to consult with your own personal legal advisor, as may be
relevant for any transaction in Company stock within a period of up to six
(6) months following the Separation Date.

 

(4)                                  Consideration/Severance Benefits.

 

(a)                                  Salary and Benefits-  Power-One agrees to
continue to pay You, as severance pay, at the rate of $4,461.54 per week, less
applicable withholding, for the time period from August 1, 2008 through
January 30, 2009 (the “Payment Period”) per Power-One’s payroll practices.  Such
payments will be made in accordance with Power-One’s standard payroll
practices.  You will not be entitled to accrual of any other compensation
benefits, including, but not limited to, allowances, PTO accruals, incentive
payments or bonuses, or employer matching of any 401K plan contributions, during
the Payment Period.  All participation in or eligibility to make any further
contributions to any Power-One retirement, or comparable plan (e.g. 401K) will
end as of Your Separation Date.

 

(b)                                 Benefits continuation under COBRA-  In the
event You elect to continue medical, dental, and/or vision insurance coverage
following Your Separation Date, via election to secure coverage under COBRA
rights, Power-One agrees to pay seventy-five percent (75%) of the applicable
total COBRA premium that is payable for Your elected COBRA coverage(s) during
Your Payment Period.

 

Payment of the full COBRA premium will be made directly to the insurance
company(ies) by Power-One.  However, You will be responsible for paying Your
portion (i.e. twenty-five percent (25%)) of the applicable premium, by way of
Your payment directly to Power-One.

 

Below is the amount You will be responsible for paying to Power-One for COBRA
coverage continuation during the Payment Period.

 

Coverage Elected

 

Through Date

 

Your Amount Due:

 

Payment Due Date:

 

 

 

 

 

 

 

1.  8/31/2008

 

$

422.58

 

11/13/2008

 

 

 

 

 

 

 

2.  9/30/2008

 

$

422.58

 

11/13/2008

 

 

 

 

 

 

 

3. 10/31/2008

 

$

422.58

 

11/13/2008

 

 

 

 

 

 

 

4. 11/30/2008

 

$

422.58

 

11/13/2008

 

 

 

 

 

 

 

5. 12/31/2008

 

$

422.58

 

12/01/2008

 

 

 

 

 

 

 

6. 01/31/2009

 

$

422.58

 

01/01/2009

 

 

Payments of the applicable amount due from You are to be made by check payable
to “Power-One, Inc.” and sent be mail to

 

2

--------------------------------------------------------------------------------


 

Power-One, Inc.

740 Calle Plano

Camarillo, CA 93012

Attn:  Human Resources

 

If we do not receive payments when due, we will assume You have decided to
cancel coverage and we will immediately notify the insurance company of Your
cancellation. It is Your responsibility to ensure that all payments are received
by Power-One by their due dates.

 

(c)                                  Your entitlement to the provisions of
paragraph 4 (b) will end if and when You become eligible to participate in any
medical benefits coverage provided by any new employer.  Additionally, all COBRA
premiums due and payable after the end of Your Payment Period will be Your sole
responsibility, as outlined in separate COBRA rights information previously
provided to You by Power-One.

 

(d)                                 Office
Equipment-                                                You will be allowed to
retain the current laptop computer, You have used during Your employment with
Power-One, including its docking station, spare battery, power supply, and all
licensed software loaded on the computer.  Your retention of this equipment is
subject to Your cooperation with Power-One in removing and/or arranging for the
transfer from the computer of all proprietary information, files, etc. of
Power-One.  You will also be allowed to retain your mobile phone number
408-623-9023 which will be transferred per Your instructions to a personal
provider of Your choice for ongoing service at Your expense.

 

(e)                                  Outplacement Services Reimbursement-
Power-One shall reimburse Your costs for reasonable outplacement services during
the “Payment Period” following the Separation Date up to a maximum of $13,900
(thirteen thousand nine hundred and 00/100 dollars), payable monthly in arrears
(but in no circumstances later than March 15, 2009) upon Power-One’s receipt of
satisfactory invoices (the “Outplacement Benefits”).

 

(5)                                  Equity Awards (i.e. stock options and stock
unit awards).

 

You and Power-One acknowledge that You have certain rights under the Power-One
equity award grant(s) noted in the following table:

 

GRANT
NO.

 

DATE OF
GRANT

 

SHARES
GRANTED

 

SHARES EXERCISABLE as of Your Separation
Date 7/31/2008

 

00002460

 

1/27/2003

 

25,000

 

25,000

 

00002907

 

7/21/2004

 

40,000

 

40,000

 

00002960

 

5/17/2005

 

40,000

 

0

 

00003024

 

7/31/2006

 

10,000

 

0

 

00003088

 

3/19/2007

 

50,000

 

0

 

00003097

 

5/15/2007

 

100,000

 

0

 

 

ALL RIGHTS OF VESTING IN AND TO EQUITY AWARDS CEASE AS OF YOUR SEPARATION DATE.

 

PURSUANT TO APPLICABLE TERMS OF YOUR EQUITY AWARD GRANTS, YOU WILL HAVE UNTIL
10/29/2008  (I.E. ,YOUR “LAST EXERCISE DATE,” WHICH IS 90 DAYS AFTER YOUR
SEPARATION DATE) TO EXERCISE ANY VESTED STOCK OPTIONS, AFTER WHICH DATE ALL
RIGHTS TO EXERCISE VESTED STOCK OPTIONS WILL EXPIRE.

 

3

--------------------------------------------------------------------------------


 

ANY STOCK UNITS THAT HAVE OR WILL HAVE VESTED AS OF YOUR SEPARATION DATE, ARE
FULLY PAID SHARES OF POWER-ONE, INC., THAT YOU OWN IN FULL.  EXCEPT AS NOTED
ABOVE IN PARAGRAPH (2) REGARDING THE LOCK-UP AGREEMENT THERE ARE NO
RESTRICTIONS, TIME LIMITS, EXPIRATION DATES, OR OTHER LIMITATIONS UPON YOUR
OWNERSHIP OF THESE SHARES, OR ON YOUR FREEDOM TO HOLD, SELL, EXCHANGE, DONATE,
OR DISPOSE OF ANY OR ALL OF SUCH SHARES.

 

Nothing in this Agreement in any way supersedes, modifies, or amends any
provision of the Power-One, Inc. Stock Option Plan.  Your election to exercise
vested stock options, and all aspects and procedures governing administration of
such options, will be subject to and governed by the Plan.  In the event of any
inconsistency between this Agreement and the terms and conditions of the Plan,
the Plan shall prevail.

 

(6)                                  Confidential Information.  You agree to
continue to comply with the terms and conditions of any employee confidentiality
agreement previously entered into between You and Power-One.

 

(7)                                  Access to Information.

 

(a)          You agree to provide Power-One, or assist Power-One in retrieving,
all information, records, or other materials belonging or relating to Power-One
or Your services with Power-One, in whatever recorded or retrievable form, which
are or have been in Your possession or control in connection with Your
employment by Power-One.  Your agreement specifically includes transfer and
return of all keys to Power-One files, desks, etc., in Your possession, and
disclosure to Power-One of all computer or other electronic storage system
passwords, access codes, or other electronic “keys.”  You agree that You will
not remove from Power-One nor retain any document, file, electronic record, or
other item containing, in whole or in part, any confidential or proprietary
information of Power-One of which You gained knowledge or to which You gained
access during Your employment.  You further agree that You will not reveal or
disclose to any party or person any such confidential or proprietary
information.  You agree to continue to comply with all third party nondisclosure
agreements and obligations which relate to or arise from any work or services
performed by You while employed by Power-One, which agreements relate to
proprietary or confidential information of others to which You had access or of
which You became knowledgeable during Your employment with Power-One.

 

(b)         Additionally, You agree that You will not remove from Power-One nor
retain under Your control, directly or indirectly, in whole or in part, any
software program, development tool, design aid, or comparable item, asset, or
property owned, licensed, or utilized by Power-One.  You acknowledge that You
may be personally liable to the applicable owner for any misuse or
misappropriation by You of any such program, tool, aid, or item, to the extent
the owner claims for itself intellectual property rights in the item.  You
acknowledge that You have returned to Power-One any and all such items which may
have been previously used by You in any off site or remote office or work
location The first sentence of this paragraph in no way prohibits You from
securing, in Your own name and for Your own account, any such commercially
available program, tool, aid, or item directly from the owner for Your own use.

 

(8)                                  Payment of Salary.  You agree that
Power-One has paid all salary, wages, compensation, accrued vacation,
commissions and any and all other benefits due to You for Your prior service to
Power-One other than those noted in this Agreement as to accrue or be payable
under this Agreement.

 

4

--------------------------------------------------------------------------------


 

(9)                                  Release of Waivable Claims/Exclusion From
Release.

 

(a)                                  You agree that the terms and agreements of
this Agreement contemplate and are intended to provide for settlement in full
and release of all outstanding waivable obligations which may be claimed to be
owed to You by Power-One.

 

(b)                                 Your Release.                       You, on
behalf of Yourself, your descendants, dependents, heirs, executors,
administrators, assigns, and successors, and each of them, hereby covenants not
to sue and fully releases and discharges Power-One and each of its parents,
subsidiaries and affiliates, past and present, as well as its and their
trustees, directors, officers, members, managers, partners, agents, attorneys,
insurers, employees, stockholders, representatives, assigns, and successors,
past and present, and each of them, hereinafter together and collectively
referred to as the “Releasees,” with respect to and from any and all claims,
wages, demands, rights, liens, agreements or contracts (written or oral),
covenants, actions, suits, causes of action, obligations, debts, costs,
expenses, attorneys’ fees, damages, judgments, orders and liabilities of
whatever kind or nature in law, equity or otherwise, whether now known or
unknown, suspected or unsuspected, and whether or not concealed or hidden (each,
a “Claim”), which You now own or hold or You have at any time heretofore owned
or held or may in the future hold as against any of said Releasees (including,
without limitation, any Claim arising out of or in any way connected with Your
service as an officer, director, employee, member or manager of any Releasee,
Your separation from Your position as an officer, director, employee, manager
and/or member, as applicable, of any Releasee, or any other transactions,
occurrences, acts or omissions or any loss, damage or injury whatever), whether
known or unknown, suspected or unsuspected, resulting from any act or omission
by or on the part of said Releasees, or any of them, committed or omitted prior
to the date of this Release Agreement.  The covenant not to sue and the release
and discharge recited above in the paragraph 9 (b) extends to and includes
specifically, without limiting the generality or effectiveness of such covenant
not to sue and the release and discharge recited above in the paragraph 9 (b):

 

(i)             any Claim under Title VII of the Civil Rights Act of 1964, the
Age Discrimination in Employment Act of 1967, the Americans with Disabilities
Act, the Family and Medical Leave Act of 1993, the California Fair Employment
and Housing Act, the California Family Rights Act, or any other federal, state
or local law, regulation, or ordinance;

 

(ii)          any Claim for severance pay, bonus, sick leave, holiday pay,
vacation pay, life insurance, health or medical insurance, pension, retirement
or any other fringe benefit, workers’ compensation or disability, or ;

 

(iii)       any Claim relating to, or arising from, Your right to purchase, or
actual purchase of shares of stock of Power-One.

 

(c)                                  The foregoing Release as contained and
recited in paragraph 9. (b) does not apply to any obligation of Power-One to You
pursuant to any of the following: (1) Your rights to receive the severance
benefits pursuant to the terms and conditions of this Agreement; (2) any right
to indemnification that You may have pursuant to the Bylaws of Power-One, its
Articles of Incorporation, the laws of the State of Delaware, or under any
written indemnification agreement with Power-One (or any corresponding provision
of any subsidiary or affiliate of Power-One) with respect to any loss, damages
or expenses (including but not limited to attorneys’ fees to the extent
otherwise provided) that You may in the future incur with respect to Your
service as an employee, officer or director of Power-One or any of its
subsidiaries or affiliates; (3) with respect to any rights that You may have to
insurance coverage for such losses, damages or expenses under any Company (or
subsidiary or affiliate) directors and officers liability insurance policy;
(4) any rights to continued medical or dental coverage that You may have under
COBRA; or

 

5

--------------------------------------------------------------------------------


 

(5) any rights to payment of benefits that You may have under a retirement plan
sponsored or maintained by Power-One that is intended to qualify under
Section 401(a) of the Internal Revenue Code of 1986, as amended.  In addition,
Your Release does not cover any Claim that cannot be so released as a matter of
applicable law.  You acknowledge and agree that You have received any and all
leave and other benefits that You have been and are entitled to pursuant to the
Family and Medical Leave Act of 1993.

 

(10)                            Acknowledgment of Waiver of Claims under
ADEA.          You specifically acknowledge that You are waiving and releasing
any rights You may have under the Age Discrimination in Employment Act of 1967
(“ADEA”), as amended from time to time, and that this waiver and release is
knowing and voluntary.  You acknowledge that Your waiver and release of rights
under this paragraph extends to Power-One and all respective parties as outlined
in Paragraph 9, and includes Your specific agreement not to sue for claims under
the ADEA.  You acknowledge that the consideration given for this waiver and
release Agreement is in addition to anything of value to which You were already
entitled.  Nothing in this Agreement prevents or precludes You from challenging
or seeking a determination in good faith of the validity of this waiver under
the ADEA, nor does it impose any condition precedent, penalties or costs from
doing so, unless specifically authorized by federal law.

 

(11)                            Civil Code Section 1542.  You represent that You
are not aware of any claim by You other than the waivable claims that are to be
released by this Agreement.  You acknowledge that You have been advised by legal
counsel and are familiar with the provisions of California Civil Code
Section 1542, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

You, being aware of this California Civil Code section, agree to expressly waive
any rights You may have under it, as well as under any other statute or common
law principles of similar effect as they pertain to the released matters as
stated in paragraphs 9 and 10 above.

 

(12)                            Good Behavior.  You promise and agree that for a
period of one (1) year following the Separation Date, You will not by any means
issue or communicate any private or public statement that may be critical or
disparaging of any member of Power-One or its affiliates, or any of their
respective products, services, officers, directors or employees.  Power-One
promises and agrees that it will not by any means issue or communicate any
private or public statement that may be critical or disparaging of You. 
However, nothing in this paragraph shall affect Your or Power-One’s ability or
obligation to provide complete and truthful testimony or other information in
connection with any (i) governmental and/or regulatory investigation or
proceeding, (ii) required public, governmental or regulatory disclosure or
filing, or (iii) pleadings, discovery and/or trial in litigation.  In addition,
each party agrees it will not engage in any conduct which seeks to interfere
illegally with the contracts and relationships (e.g. customers, employees,
suppliers, etc.) of the other.

 

(13)                            Post-Termination Cooperation.  You agree to
provide Power-One in a timely manner with all reasonable and necessary
cooperation following Your separation with Power-One, which cooperation is
required to wrap up any and all outstanding work requirements, projects in
process, matters, debts, arrangements, payables, etc., connected with Your prior
full time service with Power-One.  Such cooperation as applicable will include,
but not be limited to:

 

6

--------------------------------------------------------------------------------


 

(a)          except as may otherwise be expressly noted in this Agreement,
accounting for and/or arranging, as and at such time as directed by Power-One,
an appropriate and timely return to Power-One or disposition of all Power-One
property in Your possession (e.g., computer equipment, telephones, pagers, files
(paper and/or electronic, etc.);

 

(b)         reconciling and completing all outstanding expense reports, travel
arrangements, etc.;

 

(c)          closing out and paying off any credit card balances associated with
any Power-One provided or sponsored credit card arrangements (e.g., American
Express, phone cards, etc.);

 

(d)         except as otherwise noted in this Agreement, closing out and paying
off any cell phone, pager, special email, or other comparable accounts
associated with Your employment with Power-One;

 

(e)          assisting with any arrangements related to any remote office space
which may have been provided for Your use by Power-One; and

 

(f)            advising Power-One of all scheduled meetings, appointments,
commitments, etc., You have on Your calendar which may need follow-up or further
action by Power-One.

 

The preceding listing of items of cooperation is not intended to be exhaustive. 
You acknowledge that Your obligation to provide “wrap-up” cooperation to
Power-One, and in providing final accounting reconciliation of all applicable
matters and return of all Power-One property and items as requested by
Power-One, is a material and an on-going obligation under this Agreement which
continues until all applicable matters are closed.  You agree to provide such
cooperation in good faith to Power-One to ensure that all matters connected with
Your release from employment with Power-One are attended to promptly,
completely, and in a manner which complies in spirit and intent with the
provisions of this paragraph 13.  You further acknowledge and agree that
Power-One may be entitled to adjust, offset, reduce or otherwise apply any
amount otherwise payable to You under this Agreement in the event You do not
provide Power-One with the cooperation called for under this paragraph 13.  Any
such action by Power-One will be in such amount(s) as Power-One determines in
good faith is necessary to compensate Power-One in the reasonable amount
necessary to effect the purposes of this paragraph 13,

 

(14)                            Non-Solicitation.  You agree that for a period
of twelve months following Your Separation Date, You shall not, in any capacity,
induce or solicit, or attempt to induce or solicit, or cause any other person,
business or entity to induce or solicit, any person who at the time of such
inducement or solicitation is an employee of Power-One, to perform work or
services in any capacity for any other person or entity other than Power-One; or
otherwise solicit, offer to employ or retain, or aid another in similar actions,
any then current employee of Power-One.

 

(15)                            Tax Consequences.  Power-One makes no
representations or warranties with respect to the tax consequences of the
payment of any sums to You under the terms of this Agreement.  You agree and
understand that You are responsible for payment, if any, of local, state and/or
federal taxes on the sums paid hereunder by Power-One and any penalties or
assessments thereon.  You further agree to indemnify and hold Power-One harmless
from any claims, demands, deficiencies, penalties, assessments, executions,
judgments, or recoveries by any government agency against Power-One for any
amounts claimed due on account of Your failure to pay federal or state taxes or
damages

 

7

--------------------------------------------------------------------------------


 

sustained by Power-One by reason of any such claims, including reasonable
attorneys’ fees.

 

(16)                            No Admission of Liability.  The Parties
understand and acknowledge that this Agreement constitutes a compromise and
settlement of disputed waivable claims.  No action taken by the Parties hereto,
or either of them, either previously or in connection with this Agreement will
be considered (a) an admission of the truth or falsity of any claims previously
made or (b) an acknowledgment or admission by either party of any fault or
liability whatsoever to the other party or to any third party.

 

(17)                            Authority.  Power-One represents and warrants
that the undersigned has the authority to act on behalf of Power-One and to bind
Power-One and all who may claim through it to the terms and conditions of this
Agreement.  You represent and warrant that You have the capacity to act on Your
own behalf and on behalf of all who might claim through You to bind them to the
terms and conditions of this Agreement.  You warrant and represent that there
are no liens or claims of lien or assignments in law or equity or otherwise of
or against any of the Claims or causes of action released herein.

 

(18)                            No Representations.  Neither party has relied
upon any representations or statements made by the other party to this Agreement
which are not specifically set forth in this Agreement.

 

(19)                            Severability. In the event that any provision
hereof becomes or is declared by a court of competent jurisdiction to be
illegal, unenforceable or void, this Agreement shall continue in full force and
effect without said provision.

 

(20)                            Successors-  This Agreement is personal to You
and shall not, without the prior written consent of Power-One, be assignable by
You.  However, should You die during the Payment Period, then, so long as You
had not theretofore materially breached Your obligations under this Agreement,
(and such material breach remains uncured following notice thereof) Power-One
agrees to continue to provide the Consideration/Severance Benefits recited in
paragraph (4) above to the end of the Payment Period and as otherwise recited in
paragraph (4) for COBRA rights or payments for the time remaining from Your
death to the expiration of the applicable time noted in the applicable
paragraph, to Your heirs or his estate, as applicable.

 

(21)                            Entire Agreement.  This Agreement represents the
entire agreement and understanding between Power-One and You concerning Your
separation from Power-One, and supersedes and replaces any and all prior
agreements and understandings concerning Your relationship with Power-One and
Your compensation by Power-One.

 

(22)                            No Oral Modification.  This Agreement may only
be amended in writing, signed by You and the Chief Executive Officer of
Power-One.

 

(23)                            Governing Law/Enforcement.  This Agreement shall
be governed by the laws of the State of California.  Jurisdiction over and venue
for any action initiated in relation to this Agreement will rest in the Superior
Court of California, County of Ventura.  In the event either party initiates
legal action seeking enforcement of or compliance with the terms and conditions
of this Agreement, the prevailing party in any such legal action will be
entitled, in addition to any other rights and remedies it may have, to
reimbursement for its expenses, including court costs and reasonable attorney
and consultant fees.

 

(24)                            Effective Date.  This Agreement is effective
seven days after it has been signed by both Parties, unless otherwise revoked by
You within the seven (7) day period.

 

8

--------------------------------------------------------------------------------


 

(25)                            Counterparts.  This Agreement may be executed in
counterparts, and each counterpart shall have the same force and effect as an
original and shall constitute an effective, binding agreement on the part of
each of the undersigned.

 

(26)                            Voluntary Execution of Agreement.  This
Agreement is executed voluntarily and without any duress or undue influence on
the part or behalf of the Parties hereto, with the full intent of releasing all
waivable claims.  The Parties acknowledge that:

 

(a)                                                          They have read this
Agreement;

 

(b)                                                         They have been
represented in the preparation, negotiation, and execution of this Agreement by
legal counsel of their own choice or that they have voluntarily declined to seek
such counsel;

 

(c)                      They understand the terms and consequences of this
Agreement and of the releases it contains;

 

(d)                                                         They are fully aware
of the legal and binding effect of this Agreement.

 

 

 

 

POWER-ONE, INC.

 

 

 

 

 

 

Dated: August 19, 2008

By:

   /s/

CLARA SHOKAT-FADAI

 

 

 

Clara Shokat-Fadai,

 

 

 

VP Global Human Resources

 

 

 

ACCEPTED AND AGREED TO

 

 

 

 

 

 

 

 

Dated: August 19, 2008

 

   /s/

JEFFREY J. KYLE

 

 

 

Jeffrey J. Kyle

 

9

--------------------------------------------------------------------------------